Citation Nr: 0720928	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  06-01 363	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right axilla shrapnel wound, currently evaluated as 10% 
disabling.

2.  Entitlement to a separate compensable rating for a 
residual scar from a right axilla shrapnel wound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from September 1940 to 
September 1945.  He received the Combat Infantryman Badge and 
the Purple Heart, among other awards.

This appeal to the Board of Veterans Appeals arises from a 
May 2003 rating action that denied a rating in excess of 10% 
for residuals of a right axilla shrapnel wound, which include 
a scar.

In April 2006, the veteran testified at a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The veteran's residuals of a right axilla shrapnel wound 
are productive of no more than moderate impairment of 
function of Muscle Group I of the shoulder girdle and arm.

3.  The veteran's residual scar from a right axilla shrapnel 
wound has been tender on recent VA examinations.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10% for residuals 
of a right axilla shrapnel wound are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002);          38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.41, 4.45, 
4.56, 4.73, Diagnostic Code 5301 (2006).  

2.  The criteria for a separate 10% rating for a residual 
scar from a right axilla shrapnel wound are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002);  38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.41, 4.118, Diagnostic Code 
7804 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of the VA with respect to its duty 
to assist a claimant in obtaining evidence. 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  In 
this regard, the RO sent the veteran letters dated in October 
2002 and March 2006 which collectively informed him and his 
representative of the VA's responsibilities to notify and 
assist him in his claims, and to advise the RO as to whether 
there was medical evidence showing treatment for his service-
connected disability.  The October 2002 letter also provided 
notice of what was needed to establish entitlement to a 
higher rating (evidence showing that symptoms of the 
disability had increased).  Thereafter, the veteran and his 
representative were afforded opportunities to respond.  The 
Board finds that the veteran has thus received sufficient 
notice of the information and evidence needed to support his 
claims, and been provided ample opportunity to submit such 
information and evidence.  

The 2002 RO letter also notified the veteran that the VA 
would make reasonable efforts to help him get evidence 
necessary to support his claims, such as medical records 
(including private medical records), if he gave it enough 
information, and, if needed, authorization, to obtain them.  
That letter further specified what records the VA was 
responsible for obtaining, to include Federal records, and 
the type of records that it would make reasonable efforts to 
get, and the 2006 letter requested the veteran to furnish any 
information or evidence that he had that pertained to his 
claims.  The Board finds that these letters collectively 
satisfy the statutory and regulatory requirement that the VA 
notify a claimant what evidence, if any, will be obtained by 
him and what evidence will be retrieved by the VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Proper VCAA notice should inform a veteran of (1) the 
evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in his 
possession that pertains to this claim.  Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  As indicated above, all 4 
content of notice requirements have been met with in this 
appeal.

The plain language of 38 U.S.C.A. § 5103(a) requires that 
notice to a claimant pursuant to the VCAA be provided at the 
time that, or immediately after, the VA receives a complete 
or substantially complete application for VA-administered 
benefits.  Although some VCAA notice requirements were 
furnished to the veteran prior to the May 2003 rating action 
on appeal, documents fully meeting those notice requirements 
were not furnished to him prior to that rating action.  
Nevertheless, the Board finds that, in this appeal, the delay 
in issuing the full 38 U.S.C.A. § 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that his claims 
were fully developed and readjudicated after notice was 
provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir.2006).  As indicated above, the veteran has been notified 
of what was needed to substantiate his claims, and afforded 
numerous opportunities to present information and/or evidence 
in support thereof.  As a result of RO development, 
comprehensive documentation, identified below, has been 
associated with the claims folder and considered in 
connection with the veteran's appeal.  After the October 2002 
RO notice letter, the RO gave the veteran further 
opportunities to furnish information and/or evidence 
pertinent to the claims before it readjudicated them on the 
basis of all the evidence of record in November 2003 and 
November 2005 (as reflected in the Statement of the Case) 
(SOC) and Supplemental SOC (SSOC), respectively).  Hence, the 
Board finds that any failure on the part of the VA in not 
completely fulfilling VCAA notice requirements prior to the 
RO's initial adjudication of the claims is harmless.  
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (The 
VA cured the failure to afford statutory notice to the 
claimant prior to the initial rating decision by issuing a 
notification letter after the decision and readjudicating the 
claim and notifying the claimant of such readjudication in 
the SOC); see ATD Corp. v. Lydall, Inc.,          159 F.3d 
534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2006).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, in 
rating cases, a claimant must be informed of the rating 
formula for all possible schedular ratings for an applicable 
rating code.  In this case, the Board finds that this was 
accomplished in the SOC and the SSOC.  The Court also held 
that the VA must provide in	formation regarding the 
effective date that may be assigned, and such information was 
provided in the March 2006 RO letter.

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claims, 
to include obtaining available post-service VA and private 
medical records through 2004.  In March 2003 and January 
2004, the veteran was afforded comprehensive VA examinations 
in connection with his claims, reports of which are of record 
and have been considered in adjudicating these claims.  A 
copy of the veteran's April 2006 Board hearing testimony has 
been associated with the claims folder.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any existing, 
pertinent evidence, in addition to that noted above, that has 
not been obtained.  The record also presents no basis for 
further development to create any additional evidence to be 
considered in connection with the matters on appeal.    

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of 2 ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, it is the present level of a 
veteran's disability that is the primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

A.  An Increased Rating for Residuals of a Right Axilla 
Shrapnel Wound

The veteran's residuals of a right axilla shrapnel wound have 
been rated             10% disabling under the provisions of 
38 C.F.R. § 4.73, Diagnostic Code (DC) 5301 (pertaining to 
function of Muscle Group I of the shoulder girdle and arm 
affecting upward rotation of the scapula, elevation of the 
arm above the shoulder level, and the extrinsic muscles of 
the shoulder girdle).  Under that DC, moderate impairment of 
function warrants a 10% rating.  30% and 40% ratings require 
moderately severe and severe impairment of function of the 
dominant extremity, respectively.  

Under the rating schedule, moderate muscle disability 
requires a showing of a through-and-through or deep 
penetrating wound of short track from a single bullet, small 
shell, or shrapnel fragment, without the explosive effect of 
a high velocity missile, residuals of debridement, or 
prolonged infection.  The service department record or other 
evidence must show inservice treatment for the wound, and 
there must be a record of consistent complaint of 1 or more 
cardinal signs and symptoms of muscle disability as defined 
in 38 C.F.R. § 4.56(c), particularly a lowered threshold of 
fatigue after average use, affecting the particular functions 
controlled by the injured muscles.  Objective findings must 
include entrance and (if present) exit scars, small or 
linear, indicating the short track of the missile through 
muscle tissue.  There must be some loss of deep fascia or 
muscle substance, or impairment of muscle tonus and loss of 
power or a lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2).

Moderately-severe muscle disability requires a showing of a 
through-and-through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  The service department record or 
other evidence must show hospitalization for a prolonged 
period for treatment of the wound.  There must be a record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability as defined in 38 C.F.R. § 4.56(c) and, if present, 
evidence of inability to keep up with work requirements.  
Objective findings must include entrance and (if present) 
exit scars indicating the track of the missile through one or 
more muscle groups.  There must be indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of the muscles, compared with the sound side.  
Tests of strength and endurance compared with the sound side 
must demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3).  

Severe muscle disability requires a showing of a through-and-
through or deep penetrating wound due to a high-velocity 
missile, or large or multiple low velocity missiles, or with 
a shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  The service 
department record or other evidence must show hospitalization 
for a prolonged period for treatment of the wound.  There 
must be a record of consistent complaint of the cardinal 
signs and symptoms of muscle disability, as defined in 
38 C.F.R. § 4.56(c), worse than those shown for moderately-
severe muscle injuries, and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings must include ragged, depressed and adherent scars 
indicating wide damage to the muscle groups in the missile 
track.  Palpation must show loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area.  The 
muscles must swell and harden abnormally in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
must indicate severe impairment of function.  38 C.F.R. 
§ 4.56(d)(4).  

Standard range of shoulder flexion and abduction is from 0 to 
180 degrees each, and internal and external rotation is from 
0 to 90 degrees each.  See 38 C.F.R. § 4.71, Plate I (2006).

Considering the pertinent evidence in light of the criteria 
of DC 5301, the Board finds that the veteran's residuals of a 
right axilla shrapnel wound are not more than 10% disabling.  
The medical evidence developed in 2003 and 2004 consistently 
shows that the shrapnel wound residuals produce no more than 
moderate impairment of function of Muscle Group I of the 
right shoulder girdle and arm.

On March 2003 VA examination, the veteran complained of 
decreased strength in the right (dominant) arm and hand, and 
decreased sensation in the right hand.  However, he reported 
good range of shoulder and hand motion, and current 
examination showed full range of motion of the shoulder joint 
and no tenderness to palpation of the right forearm.  There 
was some atrophy of the thenar eminence, as well as decreased 
grip strength of the right hand, and decreased 4/5 right 
upper extremity strength.  Radial and ulnar pulses were 
intact.  The assessments were right axilla shrapnel wound, 
and right carpal tunnel syndrome (CTS), but the examiner 
opined that the current symptoms of decreased right hand 
strength were secondary to CTS (which the Board notes is not 
a service-connected disability) and unrelated to the service-
connected shrapnel wound injury.

After electrodiagnostic examination in April 2003 by R. S., 
M.D., for the veteran's complaints including right hand pain, 
the impressions were right CTS and right chronic (old) C6-7 
radiculopathy, both of which the Board notes are not service-
connected disabilities.

On January 2004 VA examination by the same physician who 
examined the veteran in March 2003, the veteran complained of 
decreased right arm and hand strength, pain and aching in the 
shoulder, and inability to raise the right arm above the 
shoulder.  He denied any shoulder dislocation or subluxation, 
but reported difficulty reaching above his head.  Although on 
examination the physician commented that the veteran had 
significantly decreased range of right shoulder motion, the 
Board notes that flexion and abduction were each to 120 
degrees, which indicates that the veteran, contrary to his 
complaint, was able to objectively demonstrate ability to 
raise his right arm above the shoulder.  Right shoulder 
extension was to 40 degrees, adduction to 30 degrees, and 
internal and external rotation to 45 degrees each.  Strength 
was 4/5 in the right upper extremity.  Right shoulder X-rays 
revealed no evidence of acute fracture or dislocation.  The 
radiographic findings were consistent with a full-thickness 
rotator cuff tear with a high-riding humerus, osteoarthritic 
changes involving the glenohumeral and acromioclavicular 
joints, osteopenia, and a metallic foreign body overlying the 
right hemithorax consistent with a history of shrapnel 
injury.  The assessments included status post shrapnel wound 
to the right axilla, marked right CTS not secondary to the 
shoulder injury, right shoulder degenerative joint disease, 
and right shoulder rotator cuff tear.       
    
After electrodiagnostic examination in January 2004 by Dr. R. 
S. for the veteran's complaints including right shoulder 
weakness, the impressions were marked right CTS, mild acute 
right chronic C-6 radiculopathy, and moderate chronic (old) 
right C-5, -6, and -7 radiculopathy, all of which the Board 
notes are not service-connected disabilities.

Considering the evidence in light of the criteria noted 
above, the Board finds that the symptoms associated with the 
veteran's residuals of a right axilla shrapnel wound simply 
do not meet the criteria for at least the next higher 30% 
rating under DC 5301, that is, moderately severe impairment 
of function of Muscle Group I affecting the right shoulder 
girdle and arm; rather, the Board finds that those delineated 
symptoms are not characteristics of the veteran's current 
axilla shrapnel wound.  Specifically, the objective findings 
do not include indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of the 
muscles, compared with the left sound side, and the Board 
notes that the veteran retains     4/5 strength of the right 
upper extremity.  Lastly, the Board notes that impairment of 
right upper extremity function stemming from non-service-
connected marked CTS and cervical spine radiculopathy may not 
be considered in evaluating the veteran's service-connected 
right axilla shrapnel wound. 

The Board emphasizes that any pain and weakness associated 
with the veteran's residuals of a right axilla shrapnel 
wound, and any resulting functional loss (i.e., limitation of 
motion), are contemplated in the relevant rating criteria for 
evaluating muscle injuries, and have been considered in the 
assignment of the current 10% rating.  Simply stated, the 
veteran is not entitled to a higher rating on the basis of 
consideration of these factors, alone.  

In this regard, the Board notes that in DeLuca v. Brown, 8 
Vet. App. 202, 204-7 (1995), the Court held that, in 
evaluating a service-connected shoulder disability under DC 
5201, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. § 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 did not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including use during flare-ups.  While 
limitation of motion is a consideration in evaluating the 
extent of injury in cases of muscle disability, the 
symptomatology cited by DeLuca is contemplated in the 
evaluation of muscle injuries from missiles under the muscle 
injury DCs set forth in 38 C.F.R. § 4.73.  As indicated 
above, the rating schedule specifically provides that, for 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, a lowered threshold 
of fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement.  38 C.F.R. § 4.56(c).  Since the 
symptoms considered in DeLuca were deemed by the Court to be 
those over and above the measured limitation of motion of the 
affected joint, the Court found that the rule against 
pyramiding did not apply.  In this case, however, the 
symptoms contemplated by DeLuca and by the rating schedule 
for evaluating muscle injuries are essentially identical.  
The rule against pyramiding, which precludes the evaluation 
of the same service-connected disability under different DCs 
for the purpose of artificially increasing the service-
connected evaluation, would rightly apply.  38 C.F.R. § 4.14.

As noted within the criteria for DC 5301, Muscle Group I is 
responsible for upward rotation of the scapula and elevation 
of the arm above the shoulder level.  However, March 2003 VA 
examination findings showed full range of motion of the right 
shoulder joint, and January 2004 VA examination showed right 
shoulder flexion and abduction each to 120 degrees, which 
indicates that the veteran has been consistently able to 
objectively demonstrate ability to raise his right arm above 
the shoulder.  These findings would not warrant a 20% rating 
if evaluated under        DC 5201, which requires limitation 
of motion of an arm at the shoulder level.  38 C.F.R. § 4.71a 
(2006).  Even considering the veteran's complaints of pain 
and weakness, he has consistently demonstrated a significant 
measurable range of right shoulder motion in 2003 and 2004, 
as a result of which evaluation under DC 5200 for ankylosis 
of the scapulohumeral articulation would not be for 
consideration in this case.  Therefore, rating the veteran's 
disability under the criteria for limitation of motion or 
ankylosis of the right shoulder would not result in a rating 
in excess of the currently-assigned 10%.  

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 10% for residuals of a right axilla 
shrapnel wound must be denied.  In reaching this conclusion, 
the Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
claim, that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53- 56 (1990).

B.  A Separate Rating for a Residual Scar from a Right Axilla 
Shrapnel Wound

As noted above, the VA's rating schedule prescribes that the 
evaluation of the same disability under various diagnoses is 
to be avoided.  See 38 C.F.R. § 4.14.  However, the rating 
schedule may permit separate evaluations for separate 
problems arising from the same injury if they do not 
constitute the same disability or same manifestation under 
38 C.F.R. § 4.14.  Separate manifestations of the same 
disability may be rated individually if none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping the symptomatology of the other conditions.  
See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  

In this case, the veteran's service-connected residuals of a 
right axilla shrapnel wound include a scar.

Under the criteria of 38 C.F.R. § 4.118, DC 7801, scars that 
involve an area other than the head, face, or neck that are 
deep or that cause limited motion, with an area or areas 
exceeding 6 square inches (39 sq. cm.), warrant a 10% rating.  
A 20% rating requires an area or areas exceeding 12 square 
inches (77 sq. cm.).  A 30% rating requires an area or areas 
exceeding 72 square inches (465 sq. cm.).  A 40% rating 
requires an area or areas exceeding 144 square inches (929 
sq. cm.).  A deep scar is one associated with underlying soft 
tissue damage.

Under the criteria of DC 7802, scars that involve an area 
other than the head, face, or neck that are superficial and 
that do not cause limited motion, but involve an area of 144 
square inches (929 sq. cm. or greater, warrant a 10% rating.  
10% is the only rating assignable under DC 7802.  Scars in 
widely separated areas, as on 2 or more extremities or on 
anterior and posterior surfaces of extremities or the trunk, 
will be separately rated and combined in accordance with 
38 C.F.R. § 4.25 (2006).  A superficial scar is one not 
associated with underlying soft tissue damage.

Under the criteria of DC 7803, superficial scars that are 
unstable warrant a 10% rating.  An unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  A superficial scar is one not associated 
with underlying soft tissue damage.  10% is the only rating 
assignable under DC 7803.

Under the criteria of DC 7804, superficial scars that are 
painful on examination warrant a 10% rating.  A superficial 
scar is one not associated with underlying soft tissue 
damage.  10% is the only rating assignable under DC 7804.

Under the criteria of DC 7805, scars may also be rated on the 
basis of any related limitation of function of the body part 
which they affect.

Considering the evidence of record in light of all pertinent 
criteria, the Board finds that the record supports the grant 
of a separate 10% rating under DC 7804 for the veteran's 
tender right axilla scar.  On March 2003 VA examination, the 
veteran complained of tenderness to pressure in the area of 
entry of shrapnel into the right axilla.  Examination of the 
right axilla in March 2003 as well as in January 2004 by the 
same VA physician showed an approximately 8 cm curvilinear, 
hyperpigmented scar which was tender to palpation.  On both 
examinations, there was minimal underlying tissue loss, but 
no inflammation, edema, keloid formation, or other related 
limitation of shoulder function by the scar.  The January 
2004 assessment was status post shrapnel wound to the right 
axilla with tender scar.   

However, the record does not support the assignment of a 
rating in excess of 10% under any applicable rating criteria.  
Specifically, DC 7801 is not for application in this case, 
because the veteran's right axilla scar is neither deep nor 
does it cause limited shoulder motion, nor does it occupy an 
area exceeding 12 square inches.  DC 7802 is not for 
application, because the veteran's right axilla scar does not 
involve an area of 144 square inches.  DC 7805 is not for 
application, inasmuch as the 2003 and 2004 VA examinations 
indicate that the veteran's axilla scar does not limit the 
function of the right shoulder which it affects.

For all the foregoing reasons, the Board finds that a 
separate 10%, but no higher, rating is warranted for a 
residual scar from a right axilla shrapnel wound.  


ORDER

A rating in excess of 10% for residuals of a right axilla 
shrapnel wound is denied.

A separate 10% rating for a residual scar from a right axilla 
shrapnel wound is granted, subject to the law and regulations 
governing the payment of monetary benefits.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


